


FIRST AMENDMENT TO
CREDIT AGREEMENT


Dated as of October 24, 2013
among


DARDEN RESTAURANTS, INC.,
as Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and

THE LENDERS PARTY HERETO


____________________________________________



WELLS FARGO BANK, N.A.,
as Syndication Agent


SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION
and
FIFTH THIRD BANK,
as Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Book Managers
___________________________________________








--------------------------------------------------------------------------------




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of October
24, 2013 (the “First Amendment Effective Date”) is entered into among Darden
Restaurants, Inc., a Florida corporation (the “Borrower”), the Lenders party
hereto and Bank of America, N.A., as Administrative Agent. All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as Administrative
Agent, have entered into that certain Credit Agreement dated as of October 3,
2011 (as amended or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments.


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“CDOR” has the meaning specified in the definition of “Eurocurrency Base Rate.”


“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate.”


“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen, in each case, as
long as there is a published LIBOR with respect thereto.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency and Canadian Dollars.


(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing
Level
 
 
Debt Rating
Facility Fee
Applicable Rate for Eurocurrency
Rate Loans;
Letter of Credit Fee
Applicable Rate for Base Rate Loans
 
 
S&P
Moody's
Fitch
 
 
 
I
>
BBB+
Baa1
BBB+
0.100%
0.900%
0%
II
=
BBB+
Baa1
BBB+
0.125%
1.000%
0%
III
=
BBB
Baa2
BBB
0.150%
1.100%
0.100%







--------------------------------------------------------------------------------




IV
=
BBB-
Baa3
BBB-
0.200%
1.300%
0.300%
V
<
BBB-
Baa3
BBB-
0.250%
1.500%
0.500%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if one of the respective Debt Ratings issued by the foregoing rating
agencies falls within a different pricing level listed above (the “Pricing
Level”), then the Pricing Level shall be set based on the Pricing Level shared
by the other two rating agencies; (b) if the Debt Ratings issued by the
foregoing rating agencies all fall within different Pricing Levels, then the
Pricing Level shall be set based on the middle of such Pricing Levels; (c) if
the Fitch Debt Rating is no longer available and there is a split in the
remaining two Debt Ratings, then the Pricing Level shall be set based on the
higher Debt Rating (provided that if the Debt Ratings are split by more than one
Pricing Level, the Pricing Level shall be set based on the Pricing Level one
level below the higher Debt Rating); (d) if the Borrower has only one Debt
Rating, the Pricing Level shall be set based on that Debt Rating; and (e) if the
Borrower does not have any Debt Rating, Pricing Level V shall apply.


Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.


(c)    The definition of “Eurocurrency Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Eurocurrency Base Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant LIBOR Quoted Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or a comparable or successor rate, which rate is approved by the
Administrative Agent in consultation with the Borrower (“LIBOR”), (ii)
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time), at approximately 11:00 a.m.
(Toronto, Ontario time), two Business Days prior to the commencement of such
Interest Period, with a term equivalent to such Interest Period, or a comparable
or successor rate which rate is approved by the Administrative Agent in
consultation with the Borrower (“CDOR”), and (iii) denominated in any Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and

3



--------------------------------------------------------------------------------






(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;


provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in consultation with the Borrower, the approved rate shall
be applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent with the consent of the Borrower (such consent not
to be unreasonably withheld).


(d)    Clause (a) of the definition of “Interest Period” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


(a) as to each Eurocurrency Rate Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; and


(e)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Maturity Date” means October 24, 2018.


(f)    The definition of “Public Filings” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Public Filings” means (i) the Borrower’s Annual Report on Form 10-K for the
year ended May 26, 2013, (ii) the Borrower’s Quarterly Report on Form 10-Q for
the quarter ended August 25, 2013 and (iii) the Borrower’s Current Reports on
Form 8-K filed with the SEC on June 21, 2013, July 10, 2013 and September 20,
2013 and any other Current Reports on Form 8-K filed with the SEC after May 26,
2013 but before the First Amendment Effective Date.


(g)    The following language is hereby added as Section 2.17 of the Credit
Agreement to read as follows:


2.17    Extension Option.


(a)    The Borrower may request an extension of the Maturity Date (no more than
two times) for additional one-year periods (each, an “Extended Maturity Date”);
provided that the Borrower provides written notice requesting the extension to
the Administrative Agent not earlier than 90 days and not later than 30 days
prior to the Maturity Date or the initial Extended Maturity Date, as applicable.
The Administrative Agent shall promptly notify each of the Lenders of such
request. Each Lender, acting in its sole discretion, shall respond to such
request, whether affirmatively or negatively (each Lender that determines not to
so extend its Maturity Date or its initial Extended Maturity Date, as applicable
(a “Non-Extending Lender”)), within 10 Business Days of such notice from the
Administrative Agent. Any failure by any Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender of such request and any such Lender shall be deemed to
be a Non-

4



--------------------------------------------------------------------------------






Extending Lender. The Commitments of those Lenders that have responded
affirmatively shall be extended, subject to (x) receipt by the Administrative
Agent of counterparts of an Extension Agreement in substantially the form of
Exhibit F hereto (the “Extension Agreement”) duly completed and signed by the
Borrower, the Administrative Agent, the L/C Issuer and all of the Lenders which
have responded affirmatively, (y) each of the conditions set forth in clause (c)
of this Section 2.17 and (z) if applicable, receipt by the Administrative Agent
of an Assignment and Assumption for each Assuming Lender (as defined below). No
extension of the Commitments pursuant to this Section 2.17 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by the Required Lenders.


(b)    The Borrower may, if it so elects upon 5 Business Days’ notice to the
Administrative Agent, replace the Commitments of each Non-Extending Lender with
Commitments of one or more Eligible Assignees (each, an “Assuming Lender”) to
assume, effective as of the Maturity Date or the initial Extended Maturity Date,
as applicable, any Non-Extending Lenders’ Commitments and all of the obligations
of such Non-Extending Lenders under this Agreement thereafter relating to such
Commitments, without further recourse to or warranty by, or expense to such
Non-Extending Lenders (and, for the avoidance of doubt, if such Assuming Lender
is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date); provided that any such designation or
agreement may not increase the Aggregate Commitments. This Section 2.17(b) shall
be subject to the conditions that:


(i)    the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to but excluding the Maturity Date or the initial Extended Maturity Date, as
applicable, on, the outstanding Loans and Letters of Credit, if any, of the
Non-Extending Lenders under their respective Commitments being assumed;


(ii)    all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Borrower; and


(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.06(b)(iv) for such assignment shall
have been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower).


On or prior to the Maturity Date or the initial Extended Maturity Date, as
applicable, each Assuming Lender shall have delivered to the Borrower and the
Administrative Agent an Assignment and Assumption as to its assumption of the
Commitments of Non-Extending Lenders. Upon execution and delivery of the
foregoing Assignment and Assumption, satisfaction of all conditions described in
the penultimate sentence of clause (a) of this Section 2.17 and the payment of
all amounts referred to in clauses (i) through (iii) above, the Assuming
Lenders, as of the Maturity Date or the initial Extended Maturity Date, as
applicable, will be substituted for the Non-Extending Lenders under this
Agreement to the extent of their assumed Commitments and shall be Lenders for
all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of the Non-Extending Lenders
to such extent hereunder shall, by the provisions hereof, be released and
discharged.


(c)    Conditions to Effectiveness of Extensions. The extension of the Maturity
Date or initial Extended Maturity Date, as applicable, pursuant to this Section
2.17 is subject to the following conditions precedent:

5



--------------------------------------------------------------------------------






(i)no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;


(ii)the representations and warranties of the Borrower contained in Article V
shall be true and correct in all material respects on and as of the date of such
extension and after giving effect thereto, except (A) that the representations
and warranties in Sections 5.05(c) and 5.06 that are qualified by reference to
“Public Filings” shall be qualified by reference to the Borrower’s Annual Report
on Form 10-K, Quarterly Reports on Form 10-Qs and Current Reports on Form 8-K
filed since the last day of the Borrower’s most recently completed fiscal year,
(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 and (C) that
the representation and warranty contained in subsection (c) of Section 5.05
shall refer to the last day of the Borrower’s most recently completed fiscal
year rather than May 29, 2011;


(iii)on the Maturity Date or the initial Extended Maturity Date, as applicable,
of each Non-Extending Lender, the Borrower shall prepay any Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.05) to
the extent necessary to keep outstanding Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of the Maturity
Date or the initial Extended Maturity Date, as applicable; and


(iv)receipt by the Administrative Agent of such certificates of resolutions or
other action and incumbency certificates evidencing the identity and authority
of each Responsible Officer thereof authorized to act as a Responsible Officer
on behalf of the Borrower in connection with such extension, along with such
documents and certifications as the Administrative Agent may reasonably require
to evidence that the Borrower is duly organized or formed and that the Borrower
is validly existing, and in good standing in its jurisdiction of organization,
including certified copies of the Borrower’s Organization Documents and a
certificate of good standing from the Borrower’s jurisdiction of organization.


(d)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in order to document the extension
of the Maturity Date or the initial Extended Maturity Date, as applicable, and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the extension of the Maturity Date or the initial Extended Maturity Date,
as applicable, in each case on terms consistent with this Section 2.17. All such
amendments entered into with the Borrower and the Administrative Agent shall be
binding and conclusive on the Lenders.


(e)    Conflicting Provisions. This Section 2.17 shall supersede any provisions
of Sections 2.13 or 10.01 to the contrary.


(h)    Exhibit 1 attached hereto is hereby added as Exhibit F to the Credit
Agreement.


2.    Conditions Precedent. This Agreement shall be effective upon the
satisfaction of the following conditions precedent:

6



--------------------------------------------------------------------------------






(a)    Deliveries. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies or other electronic imaging means
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Borrower, each dated the First
Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the First Amendment Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:


(i)    counterparts of this Agreement executed by the Borrower, each Lender and
the Administrative Agent;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity and
authority of each Responsible Officer thereof authorized to act as a Responsible
Officer on behalf of the Borrower in connection with this Agreement;


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed and
that the Borrower is validly existing, and in good standing in its jurisdiction
of organization, including certified copies of the Borrower’s Organization
Documents and certificate of good standing from the Borrower’s jurisdiction of
organization; and


(iv)    an opinion of Hunton & Williams LLP addressed to the Administrative
Agent and each Lender.


(b)    Fees. Receipt by the Administrative Agent, MLPFS and the Lenders of any
fees required to be paid on or before the First Amendment Effective Date.


(c)    Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent.


3.    Miscellaneous.


(a)    Except as otherwise modified by this Agreement, the Credit Agreement and
the obligations of the Borrower thereunder and under the other Loan Documents
shall remain in full force and effect according to their terms. This Agreement
is a Loan Document.


(b)    The Borrower represents and warrants to the Lenders that after giving
effect to this Agreement (i) the representations and warranties of the Borrower
contained in Article V of the Credit Agreement shall be true and correct in all
material respects on and as of the First Amendment Effective Date, except (A)
that any reference to “Public Filings” in such representations and warranties as
of the First Amendment Effective Date shall mean “Public Filings” as amended
hereby, (B) that the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Credit Agreement and (C) that the
representation and warranty contained in subsection (c) of Section 5.05 shall
refer to the date of May 26, 2013 rather than May 29, 2011, and (ii) no Default
or Event of Default exists, or will result from the entering into of this
Agreement, as of the First Amendment Effective Date.


(c)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together

7



--------------------------------------------------------------------------------




 


shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


(d)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.


[remainder of page intentionally left blank]





8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




DARDEN RESTAURANTS, INC.,
a Florida corporation




By: /s/ William R. White III    
Name:    William R. White III
Title:    Senior Vice President and Treasurer





DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Ronaldo Naval    
Name: Ronaldo Naval
Title: Vice President

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer




By: /s/ Nicholas Cheng        
Name: Nicholas Cheng
Title: Vice President

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Brooke Correa    
Name: Brooke Correa    
Title: Director

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Lender




By: /s/ Garrett O’Malley    
Name: Garrett O’Malley
Title: Director

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Steven L. Sawyer    
Name: Steven L. Sawyer
Title: Senior Vice President

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




FIFTH THIRD BANK, an Ohio banking corporation,
as a Lender




By: /s/ John A. Marian    
Name: John A. Marian
Title: Vice President

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK (USA),
as a Lender




By: /s/ Donna DeMagistris    
Name: Donna DeMagistris    
Title: Senior Vice President

DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory





DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Vice President






By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President



DARDEN RESTAURANTS, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




Exhibit 1


EXHIBIT F


FORM OF EXTENSION AGREEMENT


Bank of America, N.A., as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below


Ladies and Gentlemen:


The undersigned hereby agrees to extend, effective _________, 201_, its
Commitment and the Maturity Date under the Credit Agreement, dated as of October
3, 2011, as amended by the First Amendment to Credit Agreement, dated as of
October 24, 2013 (as amended, supplemented or modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among Darden Restaurants, Inc., the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, for an additional one-year period to
________, 201_ pursuant to Section 2.17 of the Credit Agreement.


Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect.    


This Extension Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.


[NAME OF LENDER]
By:                    
Name:
Title:




Agreed and accepted:


DARDEN RESTAURANTS, INC.


By:                    
Name:
Title:




BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:
Title:


